Case ruled by Miller v. Department of Taxation, ante, p. 615.
These judgments were entered in two separate proceedings in the circuit court for Outagamie county, commenced by the plaintiffs to review a decision and order of the Wisconsin board of tax appeals in each case, dated August 9, 1940.  In the first case the judgment reversed the affirmance by the Wisconsin board of tax appeals of an additional assessment made on July 6, 1938, of gift tax on gifts made in 1934 and 1935.  The judgment in the second case reversed the affirmance by the Wisconsin board of tax appeals of the denial of respondents' claim for refund of gift taxes paid on said gifts.  From the judgment in each case the Wisconsin Department of Taxation appeals.
The question involved in these cases is whether the twenty-five per cent additional tax imposed by par. (e) of sub. (3) of sec. 4, ch. 363, Laws of 1933, is applicable to the entire value of gifts made during a calendar year or only to the portion not in excess of $25,000?  These cases are ruled by the cases in which Clara A. Miller, donor, is respondent and the Wisconsin Department of Taxation is *Page 625 
appellant, ante, p. 615, 6 N.W.2d 827.  Reference is made to the opinion and discussion in those cases, and in accordance with that opinion, the judgment in each case is affirmed.
By the Court. — Judgment in each case is affirmed.